Citation Nr: 1601016	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-28 122A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for a digestive condition, to include gastroesophageal reflux disease (GERD). 

3.  Entitlement to service connection for type II diabetes mellitus (DMII).

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), schizophrenia, anxiety, depression, and psychosis.

5.  Entitlement to service connection for other residuals of heat stroke/heat exhaustion, to include traumatic brain injury (TBI).

6.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990 and from February 1991 to March 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008, July 2010, June 2011, and November 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a November 2008 rating decision, the RO denied entitlement to service connection for schizophrenia.  In a July 2010 rating decision, the RO denied entitlement to service connection for diabetes, a digestive condition, and fatigue.  In a November 2013 rating decision, the RO, in relevant part, denied entitlement to a TBI resulting from heat stroke/heat exhaustion.

In a June 2011 decision, the RO denied entitlement to pension benefits.  


The Veteran testified at a hearing before the undersigned in October 2015.  A transcript is of record.

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's psychiatric disability claim on appeal has been expanded accordingly.

The issues of entitlement to service connection for eye disability and kidney disability were raised by the Veteran during his October 2015 hearing.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for fatigue, a digestive condition, DMII, a psychiatric disability, and other residuals of heat stroke/heat exhaustion are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran did not have 90 days of active service during a period of war and was not discharged due to a service connected disability.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c) (2)). 

At the Veteran's October 2015 Board hearing, the undersigned discussed the elements required for entitlement to pension benefits and the Veteran was given the opportunity to clarify his position with respect to this claim.  There has been no allegation of a failure to comply with Bryant duties.  The Bryant duties were, therefore, met.

II.  Entitlement to Pension Benefits

In order to establish basic eligibility for nonservice-connected pension benefits, a preliminary requirement is that a veteran must have served on active duty during a period of war for a period of 90 days or more, served an aggregate of 90 days or more in separate periods of service during the same or different war periods; or been discharged during a period of war due to service connected disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

While the Veteran had service during a period of war, from February 1991 to March 1991, his period of service was for less than 90 days.  His preceding period of service, from January 1986 to January 1990, was not during a period of war, and he was not discharged from the 1991 period of service for a service connected disability.  These facts are not in dispute.  There is no legal basis for a veteran who served on active duty during a period of ward for less than 90 days to receive pension benefits.  The Veteran contented at his hearing that his eight months of service in Korea during the 1980's should qualify him for pension.  The law and regulations; however, are clear that service during that period, regardless of location, would not qualify him for pension benefits.

Accordingly, his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis, supra.  


ORDER

Entitlement to nonservice-connected pension benefits is denied.


REMAND

A note of record received in February 2008 indicated that at that point, there were no VA treatment records available from the Palo Alto VA Medical Center.  A September 2012 VA mental health treatment note indicated, however, that an original VA intake was conducted on August 26, 2006.  Additional efforts are required to obtain the missing VA treatment records dated earlier than May 2009.  See 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The Veteran additionally testified that he received recent VA treatment in September 2015.  VA treatment records dated since November 2013 have not been associated with the claims file.  See id.

The Veteran reported receiving treatment from Kaiser Permanente from as early as March 1995.  Treatment records dated prior to October 1995 were not obtained and there is no explanation as to whether earlier treatment records are available.  See 38 C.F.R. § 3.159(c) (2015).  Additionally, a Medicare invoice noted that the Veteran received comprehensive medical treatment in January 2013 from Dameron Hospital Association; these records also have not been obtained.  See id.

The medical evidence shows diagnoses of multiple psychiatric disabilities, DMII, and GERD, and the Veteran is competent to report symptoms of fatigue.  He has attributed these disabilities to receiving immunizations for chemical weapons and/or an episode of heat stroke or heat exhaustion that he suffered during service.  A VA examination is warranted.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Following issuance of the November 2013 rating decision that denied entitlement to service connection for TBI from heat stroke/heat exhaustion, the Veteran submitted a timely notice of disagreement with respect to the issue on a VA Form 9 received in March 2014.  The Board is required to remand this matter for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these issues are REMANDED for the following action:

1.  Make necessary efforts to obtain the Veteran's VA treatment records dated prior to May 2009, and since November 2013, to include an August 2006 VA intake report, from the VA Palo Alto Healthcare System.

2.  After obtaining any necessary authorization, request the Veteran's treatment records from Kaiser Permanente dated from March to October 1995, and his January 2013 treatment records from Dameron Hospital Association.

3.  Schedule the Veteran for VA examination(s) for DMII, digestive conditions, and fatigue.  The examiner(s) should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner(s) should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that DMII; any digestive condition, to include GERD; or any fatigue had its clinical onset during the Veteran's active service or is related to an in-service disease or injury, to specifically include any immunization received for chemical weapons in February 1991 and/or the Veteran's noted incident of heat stroke/heat exhaustion in July 1989.  

The examiner(s) must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  Schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner must identify all of the Veteran's psychiatric disability, currently diagnosed or diagnosed since April 2005, which meet the DSM-V (or DSM-IV) criteria, to include PTSD, schizophrenia, anxiety, depression, and psychosis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disability had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to specifically include any immunization received for chemical weapons in February 1991 and/or the Veteran's noted incident of heat stroke/heat exhaustion in July 1989.  

If PTSD is properly diagnosed, the examiner should identify the stressor(s) upon which the diagnosis is based.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

5.  Issue a statement of the case with respect to the issue of entitlement to service connection for other residuals of heat stroke/heat exhaustion, to include TBI.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

6.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


